DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are pending and subject to this Office Action.  This is the first Office Action on the merits of the claims.

Specification
The disclosure is objected to because of the following informalities. The instant specification mentions “FIG. 1” on page 2 at line 18 and also on page 5 at line 17. The specification is objected to because the former FIG. 1 (pg. 2) is drawn to “a XRD pattern of as made RUB-36” while the latter (pg. 5) to “two bed PSA system.”  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “two bed PSA system (100)” and other related elements of “FIG 1” (Spec., pg. 5 at lines 17-34).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
(a) The limitation “zeolite CDO” recited in claim 1 at line 5 is interpreted as a zeolite with the CDO framework as recognized by the Structure Commission of the International Zeolite Association. 
(b) The term “impurities” is interpreted to mean any non-ethylene compounds. 

Claim Objections
Claims 1, 4, and 5 are objected to because of the following informalities.
Claim 1, lines 3-4: For clarity, the limitation “an at least two beds of a one or more adsorbent particles” should state “[[an]] at least two beds of [[a]] one or more adsorbent particles.”
Claim 1, line 9: For clarity, Applicant is suggested to amend “wherein a contacting in the one of the at least two beds occurs” to state (i) “wherein [[a]] the contacting [[in]] of the one of the at least two beds by the feed gas stream occurs” or (ii) “wherein the adsorption step occurs.”
Claim 1, lines 11-12: For clarity, “and thereby producing a product gas stream during the desorption step” should state (i) “and thereby produces[[ing]] a product gas stream during the desorption step” or (ii) “and the desorption step produces a product gas stream 
Claim 1, lines 11-13: For clarity, Applicant is suggested to amend “a product gas stream during the desorption step containing no greater than about 2 mol % impurities, at least about 98 mol % of the ethylene recovered from the feed gas stream” to state “[[a]] the product gas stream during the desorption step containing no greater than about 2 mol % impurities[[,]] and at least about 98 mol % of the ethylene recovered from the feed gas stream.”
Claim 1 line 16: The limitations “the impurity-enriched gas stream” and “the tail gas end” lack antecedent basis and should state “[[the]] an impurity-enriched gas stream” and “[[the]] a tail gas end,” respectively.
Claim 4, line 6: Applicant is suggested to amend “the adsorption” to state “the adsorption step” for consistency with “the adsorption step” at line 3.
Claim 5, line 6: Applicant is suggested to amend “the adsorption” to state “the adsorption step” for consistency with “the adsorption step” at line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the feed gas stream is input at a feed end of each of the at least two beds, the product gas stream is removed from the feed end of each of the at least two beds during the desorption step, and the impurity-enriched gas stream is produced from the tail gas end of the at least two beds” at lines 14-17. Claim 1 appears to require that the at least two adsorbent beds operate in an adsorption step and a desorption step in alternating manner such that at least one of the beds is in the adsorption step while at least one of the remaining beds is in the desorption step. The above recitation is confusing because it calls for inputting the feed gas stream at a feed end of each of the at least two beds and removing the product gas from the feed end of each of the at least two beds, as if all of the beds operate in the adsorption step or in the desorption step at the same time. For the purpose of examination, the limitation at issue is interpreted as follows: “wherein the feed gas stream is input at a feed end of each bed in the adsorption step a feed end of each bed in the desorption step, and [[the]] an impurity-enriched gas stream is produced from [[the]] a tail gas end of the at least two beds.”
Claims 2-4 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

Claim 3 recites “wherein the zeolite CDO has a composition of pure silica in the framework.” The term “pure silica” is a relative term which renders the claim indefinite. The term “pure silica” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that CDS-1, which is the reference material for CD, is a silicate. For the purpose of examination, the term “pure silica” is interpreted as 100% silica, i.e., containing no aluminum.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or makes obvious the claimed method for removing impurities from a feed gas stream containing ethylene using at least two adsorption beds comprising a zeolite CDO. While zeolite CDO is known in the art for being useful as an adsorbent material in certain separation processes, there is no sufficient teaching or suggestion in the prior art which would have reasonably motivated one skilled in the art to use zeolite CDO  particularly in an ethylene purification process. 
	Ikeda et al. (“The Topotactic Conversion of a Novel Layered Silicate into a New Framework Zeolite.” Angew. Chem. Int. Ed. 2004, 43, 4892-4896) disclose a method for preparing a zeolite CDS-1 (known to have the CDO framework) and suggests that CDS-1 may have various applications such as a catalyst, adsorbent, separator, or ion exchanger for various industrial uses (pg. 4893, left-hand column; pg. 4895, left-hand column). However, Ikeda does not teach or reasonably suggest using CDS-1 as an adsorbent particularly for purifying an ethylene-containing gas stream. While zeolites are generally known to be useful for various gas separations (Ikeda, Abstract), there is no sufficient teaching or suggestion in the prior art which would have reasonably motivated one skilled in the art to use CDS-1 particularly in an ethylene purification process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772